     Case: 1:20-cv-05932 Document #: 6 Filed: 12/28/20 Page 1 of 2 PageID #:230

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

David Shifrin, et al.
                                  Plaintiff,
v.                                                        Case No.: 1:20−cv−05932
                                                          Honorable Manish S. Shah
John Does 1−78
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 28, 2020:


         MINUTE entry before the Honorable Manish S. Shah: Plaintiffs' motion for leave
to conduct early discovery [2] is denied. Subject−matter jurisdiction over the complaint
depends on the existence of a federal claim, because plaintiffs' allegations of diversity
jurisdiction are insufficient. An allegation that defendants "upon information and belief,
reside outside the State of Illinois," [1] para. 8, is not enough to plead diversity
jurisdiction. See Dalton v. Teva N. Am., 891 F.3d 687, 690 (7th Cir. 2018) ("[A]
complaint may not merely allege diversity of citizenship without identifying the
defendants' states of citizenship... and it is difficult to perceive any material difference
between that practice and the bare assertion that the defendants are citizens of 'another
state different from the Plaintiff.' "); Hammes v. AAMCO Transmissions, Inc., 33 F.3d
774, 778 (7th Cir. 1994) ("In a diversity case... it is not enough for the plaintiff to allege
that the claim is within the diversity jurisdiction; the complaint must allege the citizenship
of the parties and the amount in controversy."). The court is not persuaded that plaintiffs
plead a plausible claim under Section 1030. The complaint does not allege that that the
Does targeted Yelp or Google services belonging to plaintiffs, and unlike the cases cited
by plaintiffs in their memorandum, what is alleged is not a disruption of a third−party
computer that disabled or damaged an account belonging to plaintiffs. The complaint does
not plead that damage, as defined under Section 1030(e)(8), to plaintiffs' data or
information housed on third−party servers occurred. And the "loss" claimed does not
relate to assessing damage because of an interruption of service or impaired data. So while
plaintiffs may have suffered an Article III injury, the court is not persuaded that they state
a federal claim. Without a federal claim, there is no good cause to conduct early
discovery, because this court's subpoena power should not be used in aid of a complaint
that does not state a claim. The court is inclined to dismiss the complaint without
prejudice for failure to state a claim under Section 1030 and release the state−law claims
without prejudice. See 28 USC sec. 1367(c)(3). Plaintiffs have leave to file an amended
complaint or a motion to reconsider this order by 1/19/21, or they may opt to pursue the
Does in state court. If plaintiffs elect to file in state court, they should file a status report in
this case by 1/19/21 and the court will close this case. Notices mailed. (psm, )
  Case: 1:20-cv-05932 Document #: 6 Filed: 12/28/20 Page 2 of 2 PageID #:231



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
